Exhibit 10.1

PLACEMENT AGENCY AGREEMENT

March 27, 2013

Roth Capital Partners, LLC

888 San Clemente Ave, Suite 400

Newport Beach, California 92660

Ladies and Gentlemen:

U.S. Auto Parts Network, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell, with the assistance of Roth Capital Partners, LLC (“Roth”)
acting as exclusive placement agent, up to 2,050,000 shares of the Company’s
common stock, par value $0.001 per share (the “Shares”) directly to various
investors (the “Investors”). The purpose of this Agreement is to set forth the
terms upon which Roth shall serve as exclusive placement agent for the Offering
(as defined below).

The Company and Roth hereby confirm their agreement as follows:

1.     Agreement to Act as Placement Agent. On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, Roth shall serve as the exclusive
placement agent in connection with the issuance and sale by the Company of the
Shares pursuant to the Registration Statement (as defined in Section 2 below),
with the terms of such offering (the “Offering”) to be subject to market
conditions and negotiations between the Company, Roth and the Investors. Roth
shall act on a best efforts basis and does not guarantee that it will be able to
sell the Shares in the prospective Offering. Roth has no obligation or intention
to purchase shares in the Offering. As compensation for services rendered
hereunder, on the Closing Date (as defined below), the Company shall pay to Roth
an aggregate amount equal to 6.75% of total gross proceeds received by the
Company from the sale of the Shares, and will reimburse Roth for certain fees
and expenses incurred in connection with the Offering, including certain fees
and expenses of legal counsel to Roth (subject, in each case, to Section 6(h)).
The purchase price to the Investors for each Share is $1.09 (the “Offering
Price”) which will be at least equal to the consolidated closing bid price of
the Company’s common stock, as reported by The NASDAQ Stock Market LLC, on the
date of this Agreement. Roth may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering.

2.     Registration Statement and Final Prospectus. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-173856) under the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement. Such registration statement, as amended
(including any post effective amendments), has been declared effective by the
Commission. Such registration statement, as amended (including post effective
amendments thereto), the exhibits and any schedules thereto and the documents
and information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and

 

1



--------------------------------------------------------------------------------

Regulations, is herein called the “Registration Statement.” The Company will
file with the Commission, pursuant to Rule 424 under the Securities Act, a
prospectus supplement relating to the Offering of the Shares, which will
supplement the form of prospectus included in the Registration Statement. Such
prospectus in the form in which it appears in the Registration Statement
(including the documents and information otherwise deemed to be a part thereof
or included therein by the Securities Act or otherwise pursuant to the Rules and
Regulations) is hereinafter called the “Base Prospectus,” and the final
prospectus supplement as filed (including the documents and information
otherwise deemed to be a part thereof or included therein by the Securities Act
or otherwise pursuant to the Rules and Regulations), along with the Base
Prospectus, is hereinafter called the “Final Prospectus.”

For purposes of this Agreement, all references to the Registration Statement,
the Base Prospectus, the Final Prospectus, or any amendment or supplement to any
of the foregoing shall be deemed to include the copy filed with the Commission
pursuant to its EDGAR system. All references in this Agreement to amendments or
supplements to the Registration Statement, the Base Prospectus, or the Final
Prospectus shall be deemed to mean and include the subsequent filing of any
document under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that is deemed to be incorporated therein by reference therein or
otherwise deemed by the Rules and Regulations to be a part thereof.

3.     Representations and Warranties Regarding the Offering.

(a) The Company represents and warrants to, and agrees with, Roth, as of the
date hereof and as of the Closing Date, except as otherwise indicated, as
follows:

(i) At each time of effectiveness, at the date hereof and at the Closing Date,
the Registration Statement and any post-effective amendment thereto, complied or
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Time of Sale Disclosure Package (as defined below) as of the date hereof and at
the Closing Date, and the Final Prospectus, as amended or supplemented, at the
time of filing pursuant to Rule 424(b) under the Securities Act and at the
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences shall not apply to statements in or
omissions from the Registration Statement or any post-effective amendment
thereto or the Final Prospectus in reliance upon, and in conformity with,
written information furnished to the Company by Roth specifically for use in the
preparation thereof (subject to Section 8(f)). The Registration Statement
contains all exhibits and schedules required to be filed by the Securities Act
or the Rules and Regulations. No order preventing or suspending the
effectiveness or use of the Registration Statement or the Final Prospectus is in
effect and no proceedings for such purpose have been instituted or are pending,
or, to the Knowledge of the Company, are contemplated or threatened by the
Commission. The

 

2



--------------------------------------------------------------------------------

term “Knowledge” as used in this Agreement shall mean actual knowledge of the
Company’s officers after due and reasonable inquiry.

(ii) The documents incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, were filed on a timely basis with the Commission and none of
such documents, when they were filed (or, if amendments to such documents were
filed, when such amendments were filed), contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Any further documents so filed and incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, the Final Prospectus most recently filed with the
Commission before the time of this Agreement, any purchase agreement (or similar
agreement) between the Company and the Investors, and any issuer free writing
prospectus as defined in Rule 433 of the Act (each, an “Issuer Free Writing
Prospectus”), if any, that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Time of Sale Disclosure Package.

(iii) The financial statements of the Company, together with the related notes,
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus comply in all material respects
with the requirements of the Securities Act and the Exchange Act and fairly
present in all material respects the financial condition of the Company as of
the dates indicated and the results of operations and changes in cash flows for
the periods therein specified in conformity with generally accepted accounting
principles consistently applied throughout the periods involved; and the
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein. No other financial statements or
schedules are required to be included in the Registration Statement, the Time of
Sale Disclosure Package or the Final Prospectus. To the Company’s Knowledge,
Deloitte & Touche LLP is an independent public accounting firm with respect to
the Company within the meaning of the Securities Act and the Rules and
Regulations. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(iv) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Act or
Section 21E of the Exchange Act) contained or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.

 

3



--------------------------------------------------------------------------------

(v) All statistical or market-related data included or incorporated by reference
in the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources, to the extent required.

(vi) There is no action pending to delist the Common Shares from The NASDAQ
Global Market (“NASDAQ”), nor has the Company received any notification that The
NASDAQ Global Market is currently contemplating terminating such listing. When
issued, the Shares will be listed on The NASDAQ Global Market.

(vii) The Shares have been or will be qualified for sale under the securities
laws of such jurisdictions (United States and foreign) as Roth determines, or
are or will be exempt from the qualification and broker-dealer requirements of
such jurisdictions.

(viii) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

(ix) The Company is not an “ineligible issuer,” as defined in Rule 405 of the
Securities Act.

(x) Subject to Section 6(d) below, the Company represents and warrants that it
has not prepared or had prepared on its behalf or used or referred to any Issuer
Free Writing Prospectus in connection with the Offering. Subject to Section 6(d)
below, the Company has not distributed and the Company will not distribute,
prior to the completion of the distribution of the Shares, any offering material
in connection with the Offering other than purchase agreements between the
Company and the Investors and the Base Prospectus, the Final Prospectus, the
Registration Statement, and copies of the documents, if any, incorporated by
reference therein.

(xi) The Company is not and, after giving effect to the offering and sale of the
Shares, will not be an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

(xii) The Company has not, prior to the date hereof, made any offer or sale of
any securities which could be “integrated” for purposes of the Securities Act or
the Rules and Regulations with the offer and sale of the Shares. Except as
disclosed in the Time of Sale Disclosure Package and the Final Prospectus and
for issuance and exercise of equity-based compensation awards granted to the
Company’s officers, directors, employees or consultants in the ordinary course
of business, the Company has not sold or issued any security during the
six-month period preceding the date of the Final Prospectus, including, but not
limited to, any sales pursuant to Rule 144A or Regulation D or Regulation S
under the Securities Act.

 

4



--------------------------------------------------------------------------------

(b) Any certificate signed by any officer of the Company and delivered to Roth
or to Roth’s counsel shall be deemed a representation and warranty by the
Company to Roth as to the matters covered thereby.

4.     Representations and Warranties Regarding the Company.

(a) The Company represents and warrants to and agrees with, Roth, except as set
forth in the Registration Statement, the Time of Sale Disclosure Package and the
Final Prospectus, as follows:

(i) The Company and each of its subsidiaries has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. The Company and each of its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, and is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary and in which the failure to so qualify would
have or is reasonably likely to result in a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole,
or in its ability to perform its obligations under this Agreement (“Material
Adverse Effect”).

(ii) The Company has the power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable in accordance with its
terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity.

(iii) The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (B) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument (the “Contracts”) or obligation or
other understanding to which the Company or any subsidiary is a party by which
any property or asset of the Company or any subsidiary is bound or affected, or
(C) result in a breach or violation of any of the terms and provisions of, or
constitute a default under, the Company’s charter or bylaws.

 

5



--------------------------------------------------------------------------------

(iv) All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement have been obtained or made, other than
such consents, approvals, orders and authorizations the failure of which to make
or obtain is not reasonably likely to result in a Material Adverse Effect.

(v) All of the issued and outstanding shares of capital stock of the Company are
duly authorized and validly issued, fully paid and nonassessable, and have been
issued in compliance with all applicable securities laws, and conform to the
description thereof in the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus. Since the respective dates as of which
information is provided in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, the Company has not entered into or
granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company. The Shares, when
issued, will be duly authorized and validly issued, fully paid and
nonassessable, issued in compliance with all applicable securities laws, and
free of preemptive, registration, right of first refusal or similar rights.

(vi) Except as described in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, the Company does not own, directly
or indirectly, any capital stock or other ownership interest in any partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity.

(vii) Each of the Company and its subsidiaries has filed all foreign, federal,
state and local returns (as hereinafter defined) required to be filed with
taxing authorities prior to the date hereof or has duly obtained extensions of
time for the filing thereof. Each of the Company and its subsidiaries has paid
all taxes (as hereinafter defined) shown as due on such returns that were filed
and has paid all taxes imposed on or assessed against the Company or such
respective subsidiary. The provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to Roth, (a) no material issues have
been raised (and are currently pending) by any taxing authority in connection
with any of the returns or taxes asserted as due from the Company or its
subsidiaries, and (b) no waivers of statutes of limitation with respect to the
returns or collection of taxes have been given by or requested from the Company
or its subsidiaries. The term “taxes” mean all federal, state, local, foreign,
and other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 

6



--------------------------------------------------------------------------------

(viii) The Company maintains a system of internal accounting controls sufficient
to provide assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. generally accepted accounting principles and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company’s Form 10-K for the
fiscal year ended December 29, 2012 contained an unqualified opinion of the
Company’s independent registered public accountants that the Company maintained,
in all material respects, effective internal control over financial reporting as
of December 29, 2012. Since December 29, 2012, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(ix) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act)
and such disclosure controls and procedures are designed to ensure that all
information (both financial and non-financial) required to be disclosed by the
Company in the reports that it will file or furnish under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and regulations of the Commission promulgated under the Exchange
Act, and that all such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the principal executive officer and
principal financial officer of the Company required under the Exchange Act with
respect to such reports.

(x) Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, (a) neither the Company nor any of its subsidiaries has incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions other than in the ordinary course of business, (b) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; (c) there has not been any change in the
capital stock of the Company or any of its subsidiaries (other than a change in
the number of outstanding shares of Common Stock due to the issuance of shares
upon the exercise of outstanding options or warrants or the issuance of awards
under the Company’s existing equity incentive plans), (d) there has not been any
material change in the Company’s long-term or short-term debt, and (e) there has
not been the occurrence of any Material Adverse Effect.

(xi) There is not pending or, to the Knowledge of the Company, threatened, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company is the subject before or
by any court or governmental agency, authority or body, or any arbitrator or
mediator, which is reasonably likely to result in a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(xii) The Company and each of its subsidiaries holds, and is in compliance with,
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits”) of any governmental or self-regulatory
agency, authority or body required for the conduct of its business, and all such
Permits are in full force and effect, in each case except where the failure to
hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect.

(xiii) The Company and its subsidiaries have good and marketable title to all
property (whether real or personal) described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus as being owned by them
that are material to the business of the Company, in each case free and clear of
all liens, claims, security interests, other encumbrances or defects, except
those that (A) are not reasonably likely to result in a Material Adverse Effect
or (B) were created pursuant to the terms of that certain Credit Agreement,
dated April 26, 2012, by and between the Company, certain of its wholly-owned
domestic subsidiaries and JP Morgan Chase Bank, N.A. and its related collateral
and security documents. The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or its
subsidiaries.

(xiv) The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus. To the Knowledge of the
Company, no action or use by the Company or any of its subsidiaries will involve
or give rise to any infringement of, or license or similar fees (other than
under existing licenses) for, any Intellectual Property of others, except where
such action, use, license or fee is not reasonably likely to result in a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received any notice alleging any such infringement or fee where such
infringement or fee is reasonably likely to result in a Material Adverse Effect.

(xv) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice in writing of a violation relating
to any lack of compliance with, or violation of, any law, rule or regulation
relating to the conduct of its business, or the ownership or operation of its
property and assets, including, without limitation, (A) the Currency and Foreign
Transactions Reporting Act of 1970, as amended, or any money laundering laws,
rules or regulations, (B) any laws, rules or regulations related to health,
safety or the environment, including those relating to the regulation of
hazardous substances, (C) the Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder, and (D) the Employment Retirement Income
Security Act of 1974 and the rules and regulations thereunder, in each case
except where the failure to be in compliance or violation is not reasonably
likely to result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(xvi) The Company is and has been in material compliance with all applicable
provisions of the Sarbanes Oxley Act of 2002 (the “Sarbanes-Oxley Act”). The
Company has no reasonable basis to believe that it will not continue to be in
compliance in all material respects with the provisions of the Sarbanes-Oxley
Act applicable to it as in effect on the Closing Date (including, without
limitation, the requirements of Section 404 thereof).

(xvii) The Company is and has been in material compliance with all applicable
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd-Frank Act”).

(xviii) Neither the Company nor any of its subsidiaries nor, to the Knowledge of
the Company, any director, officer, employee or affiliate of the Company or any
of its subsidiaries is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not directly or indirectly use the proceeds of the Offering
of the Shares contemplated hereby, or lend, contribute or otherwise make
available such proceeds to any person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(xix) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.

(xx) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.

(xxi) Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, bylaws or other equivalent
organizational or governing documents.

(xxii) Neither the Company, its subsidiaries nor, to its Knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.

(xxiii) No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

(xxiv) There are no claims, payments, issuances, arrangements or understandings
for services in the nature of a finder’s, consulting or origination fee with
respect to the introduction of the Company to Roth or the sale of the Shares
hereunder or any other arrangements, agreements, understandings, payments or
issuances with respect

 

9



--------------------------------------------------------------------------------

to the Company that, in each case, may affect Roth’s compensation, as determined
by FINRA.

(xxv) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company (or any entities controlled by officers or directors of
the Company) or any of their respective family members. The Company has not
directly or indirectly extended or maintained credit, arranged for the extension
of credit, or renewed an extension of credit, in the form of a personal loan to
or for any director or officer of the Company (or any entities controlled by
officers or directors of the Company).

(xxvi) Except as disclosed to Roth in writing, the Company has not made any
direct or indirect payments (in cash, securities or otherwise) to (i) any
person, as a finder’s fee, investing fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member, in each case within the 12-month period prior to the date on which the
Registration Statement was filed with the Commission (“Filing Date”) or
thereafter.

(xxvii) To the Company’s Knowledge, no (i) officer or director of the Company or
its subsidiaries, (ii) owner of 5% or more of the Company’s unregistered
securities or that of its subsidiaries or (iii) owner of any amount of the
Company’s unregistered securities acquired within the 180-day period prior to
the Filing Date, has any direct or indirect affiliation or association with any
FINRA member. The Company will advise Roth and its counsel if it becomes aware
that any officer, director or stockholder of the Company or its subsidiaries is
or becomes an affiliate or associated person of a FINRA member participating in
the Offering.

(xxviii) Other than Roth, no person has the right to act as a placement agent,
underwriter or as a financial advisor in connection with the sale of the Shares
contemplated hereby.

 

10



--------------------------------------------------------------------------------

5.     Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Shares shall be made at
closing (the “Closing” and the date on which the Closing occurs, the “Closing
Date”) at the offices of Cooley LLP located at 4401 Eastgate Mall, San Diego,
California (or at such other place as shall be agreed upon by Roth and the
Company) at 10:00 A.M. on April 3, 2013 (unless another time shall be agreed to
by Roth and the Company). Payment of the purchase price at the Closing shall be
made by the Investors directly to the Company by Federal Funds wire transfer,
against delivery of such Shares (through the DWAC facilities of the Depository
Trust Company), and such Shares shall be registered in such name or names and
shall be in such denominations, as Roth may request and as set forth in the
applicable purchase agreement executed by each Investor, the form of which is
attached hereto as Schedule I.

6.     Covenants. The Company covenants and agrees with Roth as follows:

(a) During the period beginning on the date hereof and ending on the later of
the Closing Date or such date as determined by Roth, the Final Prospectus is no
longer required by law to be delivered in connection with sales by an
underwriter or dealer (the “Prospectus Delivery Period”), prior to amending or
supplementing the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, the Company shall furnish to Roth for review and comment a
copy of each such proposed amendment or supplement, and the Company shall not
file any such proposed amendment or supplement to which Roth reasonably objects.

(b) From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise Roth in writing (i) of the receipt of
any comments of, or requests for additional or supplemental information from,
the Commission, (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to the
Time of Sale Disclosure Package or the Final Prospectus, (iii) of the time and
date that any post-effective amendment to the Registration Statement becomes
effective and (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any order
preventing or suspending its use or the use of the Time of Sale Disclosure
Package, or of any proceedings to remove, suspend or terminate from listing or
quotation the Common Stock from any securities exchange upon which it is listed
for trading or included or designated for quotation, or of the threatening or
initiation of any proceedings for any of such purposes. If the Commission shall
enter any such stop order at any time during the Prospectus Delivery Period, the
Company will use its reasonable efforts to obtain the lifting of such order at
the earliest possible moment. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b), 430A and 430B, as applicable, under
the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under Rule 424(b) or Rule 433 were received in a
timely manner by the Commission (without reliance on Rule 424(b)(8) or Rule
164(b) of the Securities Act).

(c) During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Shares as contemplated by the
provisions hereof, the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus. If during such period any event occurs as a
result

 

11



--------------------------------------------------------------------------------

of which the Final Prospectus would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary or appropriate in the opinion of the Company or its
counsel or Roth or its counsel to amend the Registration Statement or amend or
supplement the Final Prospectus to comply with the Securities Act, the Company
will promptly notify Roth and will amend the Registration Statement or amend or
supplement the Final Prospectus so as to correct such statement or omission or
effect such compliance.

(d) The Company covenants that it will not, unless it obtains the prior written
consent of Roth, make any offer relating to the Shares that would constitute an
Issuer Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 of the Act) required to be filed by
the Company with the Commission or retained by the Company under Rule 433 of the
Act. In the event that Roth expressly consents in writing to any such free
writing prospectus (a “Permitted Free Writing Prospectus”), the Company
covenants that it shall (i) treat each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, and (ii) comply with the requirements of Rule
164 and 433 of the Act applicable to such Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.

(e) The Company will furnish to Roth and counsel for Roth copies of the
Registration Statement, the Final Prospectus and all amendments and supplements
to such documents, in each case as soon as available and in such quantities as
Roth may from time to time reasonably request.

(f) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(g) The Company will not take, directly or indirectly, during the Prospectus
Delivery Period, any action designed to or which might reasonably be expected to
cause or result in, or that has constituted, the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

(h) The Company will pay or cause to be paid (or reimburse if paid by Roth),
whether or not the transactions contemplated by this Agreement are consummated
or this Agreement is terminated, all (i) costs and expenses of the Company
incident to the preparation, printing, filing and delivery of the Registration
Statement (including financial statements and exhibits) as originally filed and
of each amendment thereto, (ii) all costs and expenses incident to the
preparation and delivery of this Agreement (including its delivery to Roth), and
such other documents as may be required in connection with the purchase, sale,
issuance or delivery of the Shares, (iii) all costs and expenses incident to
preparation, issuance and delivery of the certificates for the Shares, including
any stock or other transfer taxes and any stamp or other duties payable upon the
sale, issuance or delivery of the Shares, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors incurred in connection with
the Offering, (v) all costs and expenses incident to the registration or
qualification of the Shares,

 

12



--------------------------------------------------------------------------------

including filing fees, (vi) all costs and expenses incident to the printing and
delivery to Roth of copies of the Final Prospectus and any Permitted Free
Writing Prospectus (including any amendments or supplements to the foregoing)
and any costs associated with electronic delivery of any of the foregoing by
Roth, (vii) the fees and expenses of any transfer agent or registrar for the
Shares, (viii) the costs and expenses of the Company relating to the marketing
of the Shares, including without limitation, any expenses advanced by Roth on
the Company’s behalf, (ix) the fees and expenses associated with obtaining the
approval of the Financial Industry Regulatory Authority in connection with the
Offering and sale of the Shares, and (x) the reasonable fees and expenses of
counsel to Roth incurred in connection with the Offering; provided, however,
that the Company shall not be obligated to reimburse Roth for any costs and
expenses (including fees and disbursements of its counsel) incurred hereunder in
excess of $27,500.

7.     Conditions of Roth’s Obligations. The obligations of Roth hereunder are
subject to the accuracy, as of the date hereof and at the Closing Date (as if
made at the Closing Date), of and compliance with all representations,
warranties and agreements of the Company contained herein, the performance by
the Company of its obligations hereunder and the following additional
conditions:

(a) If filing of the Final Prospectus, or any amendment or supplement thereto,
is required under the Securities Act or the Rules and Regulations, the Company
shall have filed the Final Prospectus (or such amendment or supplement) with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act); the
Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part or amendment thereof,
nor suspending or preventing the use of the Time of Sale Disclosure Package or
the Final Prospectus shall have been issued; no proceedings for the issuance of
such an order shall have been initiated or threatened; any request of the
Commission for additional information (to be included in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or
otherwise) shall have been complied with to Roth’s satisfaction.

(b) Roth shall not have reasonably determined and advised the Company that the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, or any amendment thereof or supplement thereto, contains an untrue
statement of fact which, in Roth’s reasonable opinion, is material, or omits to
state a fact which, in Roth’s reasonable opinion, is material and is required to
be stated therein in order to make the statements therein not misleading.

(c) On the Closing Date, there shall have been furnished to Roth the opinion of
counsel for the Company, dated the Closing Date and addressed to Roth, in form
and substance reasonably satisfactory to Roth.

(d) Roth shall have received, on the Closing Date, a letter dated as of the
Closing Date, from Deloitte & Touch LLP, with respect to the financial
statements (and schedules, if any) relating to the Company’s fiscal year ended
December 29, 2012 incorporated by reference in the Registration Statement and
the Final Prospectus, which letter (i) contains such statements and information
as is ordinarily included in accountants’ “comfort letters” to placement agents
and underwriters with respect to such financial statements (and schedules, if
any) in accordance with the guidance of SAS 72, Letters for Underwriters and
Certain Other

 

13



--------------------------------------------------------------------------------

Requesting Parties, as amended by PCAOB AS 1 (codified in AU 634) (SAS 72), (ii)
confirms that they are independent public accountants within the meaning of the
Securities Act, and (iii) confirms that they are in compliance with the
applicable requirements relating to the qualifications of accountants under the
Rules and Regulations.

(e) On the Closing Date, there shall have been furnished to Roth a certificate,
dated the Closing Date and addressed to Roth, signed by the chief executive
officer and the chief financial officer of the Company, in their capacity as
officers of the Company, to the effect that:

(i) The representations and warranties of the Company in this Agreement are true
and correct, in all material respects, as if made at and as of the Closing Date,
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;

(ii) No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof,
(B) suspending the qualification of the Shares for offering or sale, or
(C) suspending or preventing the use of the Time of Sale Disclosure Package or
the Final Prospectus has been issued, and no proceeding for that purpose has
been instituted or, to their Knowledge, is contemplated by the Commission or any
state or regulatory body; and

(iii) There has been no occurrence of any event resulting or reasonably likely
to result in a Material Adverse Effect during the period from and after the date
of this Agreement and prior to the Closing Date.

(f) The Common Stock shall be registered under the Exchange Act and shall be
listed on the NASDAQ Global Market, and the Company shall not have taken any
action designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the NASDAQ Global Market, nor
shall the Company have received any information suggesting that the Commission
is contemplating terminating such registration or listing.

(g) The Company shall have furnished to Roth and counsel for Roth such
additional documents, certificates and evidence as Roth or counsel for Roth may
have reasonably requested.

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by Roth by
notice to the Company at any time at or prior to the Closing Date and such
termination shall be without liability of any party to any other party, except
that Section 1, Section 6(h), Section 8 and Section 9 shall survive any such
termination and remain in full force and effect.

8.     Indemnification and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless Roth, its
affiliates, directors and officers, employees, members, partners,
representatives and agents, and each person, if any, who controls Roth within
the meaning of Section 15 of the Securities Act or

 

14



--------------------------------------------------------------------------------

Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which Roth or such person may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Registration
Statement or the Final Prospectus), or any Issuer Free Writing Prospectus or in
any materials or information provided to Investors by, or with the written
approval of, the Company in connection with the marketing of the Offering of the
Shares, including any roadshow or investor presentations (whether in person or
electronically) (“Marketing Materials”), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein, or (iii) in whole or in part, any failure of the Company to
perform its obligations hereunder or under law, and will reimburse Roth for any
documented out of pocket legal or other expenses reasonably incurred by it in
connection with evaluating, investigating or defending against such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any Marketing Materials, in reliance upon and in conformity with
written information furnished to the Company by Roth specifically for use in the
preparation thereof.

(b) Roth will indemnify and hold harmless the Company, its affiliates,
directors, officers, employees, members, partners, representatives and agents,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
such Roth), insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
Marketing Materials, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
Marketing Materials, in reliance upon and in conformity with written information
furnished to the Company by Roth specifically

 

15



--------------------------------------------------------------------------------

for use in the preparation thereof, and will reimburse the Company for any
documented out of pocket legal or other expenses reasonably incurred by the
Company in connection with defending against any such loss, claim, damage,
liability or action.

(c) Promptly after receipt by an indemnified party under subsection (a) or (b),
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
except to the extent such indemnifying party has been materially prejudiced by
such failure. In case any such action shall be brought against any indemnified
party, and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in, and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of the indemnifying party’s election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that if (i) the
indemnified party has reasonably concluded (based on advice of counsel) that a
conflict or potential conflict exists (based on the reasonable advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party), or (ii) the
indemnifying party has not in fact employed counsel reasonably satisfactory to
the indemnified party to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, the indemnified
party shall have the right to employ a single counsel to represent it in any
claim in respect of which indemnity may be sought under subsection (a) or (b) of
this Section 8, in which event the reasonable and documented fees and expenses
of such separate counsel shall be borne by the indemnifying party or parties and
reimbursed to the indemnified party as incurred.

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b),
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a

 

16



--------------------------------------------------------------------------------

result of the losses, claims, damages or liabilities referred to in subsection
(a) or (b) above, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and Roth, on the
other hand, from the Offering of the Shares or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and Roth,
on the other hand, in connection with the statements or omissions that resulted
in such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and Roth, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses other than Roth’s placement agent fees) received by the Company, and
the total placement agent fees received by Roth, in each case as set forth on
the cover page of or in the Final Prospectus, bear to the aggregate offering
price of the Shares set forth on such cover. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or Roth and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and Roth agree
that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), Roth shall not be required to contribute any amount in
excess of the amount of Roth’s placement agent fees actually received by Roth
from the Offering of the Shares unless Roth is found liable of gross negligence
or willful misconduct in connection with the transactions contemplated by the
Offering. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 8 shall be in addition to
any liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls Roth within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act; and the obligations of Roth under this Section 8
shall be in addition to any liability that Roth may otherwise have and the
benefits of such obligations shall extend, upon the same terms and conditions,
to the Company, and its officers, directors and each person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

(f) For purposes of this Agreement, Roth confirms, and the Company acknowledges,
that there is no information concerning Roth furnished in writing to the Company
by Roth specifically for preparation of or inclusion in the Registration
Statement, the Time of Sale Disclosure Package or the Final Prospectus, other
than the statements regarding Roth set

 

17



--------------------------------------------------------------------------------

forth in the “Plan of Distribution” section of the Final Prospectus and Time of
Sale Disclosure Package.

9.     Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of Roth and the Company herein or in certificates
delivered pursuant hereto including, but not limited to, the agreements of Roth
and the Company contained in Section 1, Section 6(h) and Section 8 hereof, shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of Roth or any controlling person thereof, or the Company
or any of its officers, directors, or controlling persons, and shall survive
delivery of, and payment for, the Shares to and by Roth hereunder.

10.     Notices. Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to Roth, shall be mailed, delivered or
telecopied to Roth Capital Partners, LLC, 888 San Clemente Ave, Suite 400,
Newport Beach, California 92660, telecopy number: 949-720-7227, Attention:
Managing Director; and if to the Company, shall be mailed, delivered or
telecopied to it at 16941 Keegan Avenue, Carson, California 90746, telecopy
number: 310-735-0092, Attention: Bryan P. Stevenson; or in each case to such
other address as the person to be notified may have requested in writing. Any
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose.

11.     Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers, directors,
employees, affiliates, members, partners, representatives and agents referred to
in Section 8. Nothing in this Agreement is intended or shall be construed to
give to any other person, firm or corporation any legal or equitable remedy or
claim under or in respect of this Agreement or any provision herein contained.
The term “successors and assigns” as herein used shall not include any
purchaser, as such purchaser, of any of the Shares.

12.     Absence of Fiduciary Relationship. The Company acknowledges and agrees
that: (a) Roth has been retained solely to act as placement agent in connection
with the Offering and sale of the Shares and that no fiduciary, advisory or
agency relationship between the Company and Roth has been created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
Roth has advised or is advising the Company on other matters; (b) the price and
other terms of the Shares referenced in this Agreement were established by Roth
and the Investors following discussions and arms-length negotiations and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that Roth and its affiliates are engaged in a
broad range of transactions that may involve interests that differ from those of
the Company and that Roth has no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that Roth is acting, in respect of the
transactions contemplated by this Agreement, solely for the benefit of Roth, and
not on behalf of the Company.

13.     No Limitations. Nothing in this Agreement shall be construed to limit
the ability of Roth or its affiliates to (a) trade in the Company’s or any other
company’s securities or

 

18



--------------------------------------------------------------------------------

publish research on the Company or any other company, subject to applicable law,
or (b) pursue or engage in investment banking, financial advisory or other
business relationships with entities that may be engaged in or contemplate
engaging in, or acquiring or disposing of, businesses that are similar to or
competitive with the business of the Company.

14.     Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.

15.     Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision.

16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

17.     Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or more counterparts and, if executed and delivered in more than
one counterpart, the executed counterparts shall each be deemed to be an
original and all such counterparts shall together constitute one and the same
instrument.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
Roth in accordance with its terms.

 

Very truly yours, U.S. AUTO PARTS NETWORK, INC. By:  

 /s/ Shane Evangelist

Name:   Shane Evangelist Title:   Chief Executive Officer

Confirmed as of the date first above-

mentioned by Roth.

 

ROTH CAPITAL PARTNERS, LLC By:  

 /s/ Jeff Ng

Name:   Jeff Ng Title:   Managing Director

 

20



--------------------------------------------------------------------------------

SCHEDULE I

Purchase Agreement